DETAILED ACTION
Receipt of Arguments/Remarks filed on 6/23/2022 is acknowledged. Claims 59-61, 63-64, 67-76, and 80-84 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 59-61, 63-64, 67-76, and 80-84 are allowable. The restriction requirement among the species of surfactants included in group surfactant A, as set forth in the Office action mailed on 5/7/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/7/2021 is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Applicant’s arguments, filed 6/23/2022, with respect to the claim objections have been fully considered and are persuasive. The claim objections made in the previous office action have been withdrawn because applicant made the appropriate corrections in the presently amended claims.  	
Applicant’s arguments, filed 6/23/2022, with respect to the 103 rejection have been fully considered and are persuasive. The 103 rejection made in the previous office action has been withdrawn. The arguments are persuasive because applicant pointed to the data in the instant specification (Examples 1-9 and Figures 1 and 2) to show that the claimed combination of vitamin E polyethylene glycol succinate and polysorbate 80 (examples 1, 2 and 9) produced superior dissolution profile compared to example 3 comprising propylene glycol monolaurate (Lauroglycol) and vitamin E polyethyleneglycol succinate. The closest prior art which is Rosenberg et al. (US 2010/0247635A1), teaches propylene glycol monolaurate (Lauroglycol) and vitamin E polyethyleneglycol succinate as the preferred combination of surfactants. Applicant in figures 1 and 2 have shown that the claimed combination of vitamin E polyethylene glycol succinate and polysorbate 80 produced significantly superior dissolution profile compared to propylene glycol monolaurate (Lauroglycol) and vitamin E polyethyleneglycol succinate, and thus choosing the claimed combination of surfactants over the combination of propylene glycol monolaurate (Lauroglycol) and vitamin E polyethyleneglycol succinate taught by Rosenberg would not have been obvious to one skilled in the art. Additionally, applicant in the specification provide comparative data (e.g. Example 3 in Figures 1 and 2) which is closer to the claimed invention than the closest prior art (i.e. Rosenberg) because example 3 of instant specification uses the same active as recited in the claims, whereas Rosenberg uses a different active agent. Therefore, applicant’s argument of the claimed combination of surfactant having superior results are persuasive and the 103 rejection has been withdrawn.

The following is an examiner’s statement of reasons for allowance: 
Applicant’s data in the instant specification (Examples 1-9 and Figures 1 and 2) show that the claimed combination of vitamin E polyethylene glycol succinate and polysorbate 80 (examples 1, 2 and 9) produced superior dissolution profile compared to example 3 comprising propylene glycol monolaurate (Lauroglycol) and vitamin E polyethyleneglycol succinate. The closest prior art which is Rosenberg et al. (US 2010/0247635A1), teaches propylene glycol monolaurate (Lauroglycol) and vitamin E polyethyleneglycol succinate as the preferred combination of surfactants. Applicant in figures 1 and 2 have shown that the claimed combination of vitamin E polyethylene glycol succinate and polysorbate 80 produced significantly superior dissolution profile compared to propylene glycol monolaurate (Lauroglycol) and vitamin E polyethyleneglycol succinate, and thus choosing the claimed combination of surfactants over the combination of propylene glycol monolaurate (Lauroglycol) and vitamin E polyethyleneglycol succinate taught by Rosenberg would not have been obvious to one skilled in the art. Additionally, applicant in the specification provide comparative data (e.g. Example 3 in Figures 1 and 2) which is closer to the claimed invention than the closest prior art (i.e. Rosenberg) because example 3 of instant specification uses the same active as recited in the claims, whereas Rosenberg uses a different active agent. Therefore, applicant’s argument of the claimed combination of surfactant having superior results are persuasive and the claimed combination of surfactants and the active would not have been obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Claims 59-61, 63-64, 67-76, and 80-84 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         
/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616